Citation Nr: 1733993	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-47 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected lumbosacral spine disability and radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2013, the Veteran presented sworn testimony during an RO hearing before a decision review officer.  A transcript has been associated with the claims file.  

This matter was previously before the Board in April 2015 when it was remanded in order to schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  The hearing was conducted by the undersigned Veterans Law Judge in January 2017, and a transcript has been added to the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed depression secondary to his service connected chronic lumbosacral strain.  He has also stated that his depression began during service, and that he attempted suicide during service which resulted in being placed on profile for 14 months. 

The Veteran's representative notes that the Veteran has not been afforded a VA examination in conjunction with his claim.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  The threshold for finding a link between current disability and service is low.  McLendon, at 20 Vet. App. at 83. 

In the case, the evidence clearly establishes that the Veteran has a current diagnosis of a depressive disorder.  The Board notes that treatment records for depression dating from the early 1990s have been obtained.  There is no record that he has been afforded a VA psychiatric examination in conjunction with his current claim.  A review of the Veteran's treatment records does not reveal a medical opinion that addresses whether or not his service connected back disability caused or aggravated the depressive disorder.  However, records dating from at least 2007 link the depression to the Veteran's many physical disabilities.  While these records suggest that the Veteran's non-service connected glaucoma and the total blindness that resulted initiated the most recent onset of depression, many other physical disabilities to include low back pain have also been listed as contributing factors.  (See, e.g., November 2007 VA psychiatry note and a November 2012 letter from a VA psychiatrist.  1/5/2017 VBMS, Capri, p. 855-56 and 11/23/2012 VBMS, 
VA Memo, p. 1)  

The record also shows that the Veteran answered "yes" to a history of depression or excessive worry and to nervous trouble of any sort on the September 1977 Report of Medical History he completed prior to discharge.  9/2/2014 VBMS, STR - Medical, p. 3.  The Veteran submitted an October 2007 statement in which he states he attempted suicide during service, after which he was placed on medical profile for 14 months.  11/1/2007 VMBS, VA 21-4138, Statement in Support of Claim, p. 1.  

Given that the record indicates the Veteran's depression may be associated with a service-connected disability or with active service, and given that there is no competent medical opinion that addressed the etiology of this disability, the Board finds that the McLendon criteria have been met.  The Veteran should be scheduled for a VA psychiatric examination in order to determine the nature and etiology of his current psychiatric disability. 

Returning to the Veteran's October 2007 statement regarding a suicide attempt, he states that this occurred in 1972.  He said it resulted in a hospitalization in Landstuhl, West Germany, and 14 months on a medical profile.  In January 2011 statement, the Veteran said that his mental problems began during service and that he was treated at a clinic in Germany.  1/26/2011 VBMS, VA 21-4138, Statement in Support of Claim, p. 1.  

A review of the record shows that the Veteran's service treatment records include entries from the Army clinic in Landstuhl, Germany.  These do not show psychiatric treatment or hospitalization for a suicide attempt.  However, the Board observes that hospital records are sometimes stored separately from a veteran's service treatment records.  The Board finds that an attempt to obtain any hospital records relating to a suicide attempt by the Veteran should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records relating to the Veteran's alleged 1972 suicide attempt from the Army hospital in Landstuhl, Germany and associate them with the claims file.  All attempts made to obtain these records should be documented.  If all attempts are unsuccessful and it is determined that the records do not exist, a memorandum to this effect should be placed in the claims file.  

2.  After the completion of the development requested above, schedule the Veteran for a VA psychiatric examination.  The claims file should be reviewed by the examiner, and the examination report should note it has been reviewed.  All indicated tests and studies should be conducted.  At the completion of the interview and examination, the examiner should provide the following opinions:

a) Does the Veteran have a current diagnosis of a psychiatric disability during the pendency of the claim/appeal (filed in January 2007)?  If so, list the diagnosis or diagnoses.  

b) For each psychiatric disability that is currently diagnosed, state whether it is as likely as not that it was incurred in or due to active service.  If depression is not included in the current diagnoses, state whether it is as likely as not that the depression diagnosed in the VA treatment records was incurred in or due to active service.  

c) If the answer(s) to (b) are negative, for each psychiatric disability that is currently diagnosed, state whether it is as likely as not that it was caused by or proximately due to the Veteran's service-connected lumbosacral strain or radiculopathy.  If depression is not included in the current diagnoses, state whether it is as likely as not that the depression diagnosed in the VA treatment records was incurred due to the Veteran's service-connected lumbosacral strain or radiculopathy.  

d) If the answer to (c) continues to be negative, for each psychiatric disability that is currently diagnosed, state whether it is as likely as not that it was aggravated (increased in severity beyond natural progression) due to the Veteran's service-connected lumbosacral strain or radiculopathy.  If depression is not included in the current diagnoses, state whether it is as likely as not that the depression diagnosed in the VA treatment records was aggravated due to the Veteran's service-connected lumbosacral strain or radiculopathy.  For any disability that is determined to have been aggravated by the Veteran's service connected disability, can a baseline severity prior to aggravation be established?  If so, describe that baseline? 

A comprehensive rationale is to be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  If the benefit sought on appeal remains denied, then issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


	(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



